OPINION — AG — THE PAYMENT OF SAID $25.00 PER DAY ESTIMATED EXPENSE ALLOWANCE OUT OF THE MONIES DEPOSITED, AS AFORESAID, WITH THE STATE BANK COMMISSIONER, IS JUSTIFIED. SUBJECT MATTER: " IN THE PERFORMANCE OF AUDIT OF THE BOOKS, RECORDS AND ACCOUNTS OF THE STATE BANKING DEPARTMENT IN CONNECTION WITH PAYMENT OF COMPENSATION AT THE RATE OF $25.00 PER DAY, IN ADDITION TO THEIR REGULAR SALARIES, TO EMPLOYEES OF SAID BANKING DEPARTMENT FOR CONDUCTING AN INVESTIGATION AND EXAMINATION, AT THE DIRECTION OF THE STATE BANK COMMISSIONER UNDER THE PROVISIONS 6 Ohio St. 1961 55 [6-55], RELATING TO THE FINANCIAL STANDING AND CHARACTER OF INCORPORATORS OR ORGANIZERS OF A PROPOSED BANK " (FRED HANSEN)